Citation Nr: 0532834	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, to include degenerative disc 
disease.

2. Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability, to include degenerative disc 
disease.

3. Entitlement to a rating in excess of 10 percent for a 
right foot disability, to include a scar.

4. Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1980 to January 2001. This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Salt Lake City, Utah Regional Office 
(RO).
In April 2004 the Board remanded the case to ensure 
compliance with the Veterans Claims Assistance Act (VCAA), to 
update the record and to afford the veteran a current 
orthopedic examination.   

The issues of entitlement to service connection for right hip 
disability and entitlement to a rating in excess of 10 
percent for right foot disability are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service 
connected cervical spine disability has not been manifested 
by more than moderate limitation of motion or more than 
moderate intervertebral disc syndrome; forward flexion of the 
cervical spine has consistently been greater than 15 degrees; 
ankylosis, incapacitating episodes and separately ratable 
neurological impairment are not shown. 

2.  Prior to November 15, 2004 the veteran's service- 
connected lumbar spine disability was not manifested by more 
than mild disc disease and did not result in more than mild 
limitation of thoracolumbar motion; forward flexion of the 
thoracolumbar spine was greater than 60 degrees; combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees; and incapacitating episodes, separately ratable 
neurological impairment and ankylosis were not shown.
3.  From November 15, 2004 the veteran's lumbar spine 
disability is shown to have been manifested by moderate 
limitation of motion; severe limitation of motion, severe 
intervertebral disc syndrome, severe lumbosacral strain, 
separate neurological impairment and incapacitating episodes 
have not been shown; limitation of flexion of the 
thoracolumbar spine to 30 degrees or less or ankylosis is not 
shown.   


CONCLUSION OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected cervical spine disability.   38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Code 5290, 5293 (effective 
prior to Sept. 23, 2002), Codes 5290, 5295 (effective prior 
to Sept. 26, 2003), Codes 5237, 5243 (2005).

2.  Prior to November 15, 2004, a rating in excess of 10 
percent is not warranted for the veteran's service connected 
lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (effective prior to Sept. 23, 2002), 
Codes 5292, 5293, 5295 (effective prior to Sept. 26, 2003), 
Codes, 5237, 5243 (2005).

3.  From November 15, 2004, a 20 percent rating is warranted 
for the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes (Codes) 5292, 5293, 5295 (effective prior to Sept. 23, 
2002), Codes 5292, 5293, 5295 (effective prior to Sept. 26, 
2003), Codes, 5237, 5243 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2004 
letter explained what the evidence needed to show in order to 
substantiate his claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the letter advised him 
to submit any evidence in his possession that he thought 
would support his claim, which was essentially equivalent to 
asking him to submit any evidence pertinent to his claim.   
The February 2001 rating decision, a July 2001 statement of 
the case (SOC), a subsequent February 2002 rating decision, 
and supplemental SOC's (SSOCs) in June 2002 and March 2005 
provided notice of applicable regulations and explained what 
the evidence showed and why the claims were denied.  In 
particular, the March 2005 SSOC notified the veteran of the 
revisions in the regulations applicable to the lumbar and 
cervical spine that became effective in September 2002 and 
September 2003.  Notice on the downstream issues of increased 
initial ratings was properly provided via SOC.  See 
VAOPGCPREC 8-2003 (December, 2003)  

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The RO also arranged for a 
VA orthopedic examination of the lumbar and cervical spine in 
November 2004.  The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

A July 1999 private electrodiagnostic nerve study of the left 
upper limb produced normal findings.  There was no evidence 
of C5-7 radiculopathy, brachial plexus neuropathy, radial 
neuropathy or median neuropathy either proximally or 
distally.

An October 2000 medical examination on behalf of VA produced 
diagnoses of degenerative changes of the cervical spine and 
degenerative disc disease of the L4/5 and L5/S1 level.  
Neurologic examination showed pain, touch and motor function 
within normal limits bilaterally in the upper and lower 
extremities.  Regarding the cervical spine, the veteran 
reported occasional tingling in the left arm and occasional 
neck pain.  Medical history included a prior diagnosis of 
minor nerve impingement and canal stenosis at the C4/5 and 
C5/6 level.  There was no limitation in functioning except 
that the veteran avoided heavy weightlifting (body-building).  
Physical examination of the cervical spine showed ranges of 
motion of 65 degrees flexion without pain, extension to 50 
degrees with pain, bilateral lateral flexion to 40 degrees 
without pain and right and left rotation 80 degrees without 
pain.  There was slight tenderness at the C7/T1 area with 
full cervical extension.  There was no functional loss due to 
weakness, fatigability, lack of endurance or incoordination.
Regarding the lumbar spine, the veteran reported frequent 
pain with pain radiating down his left leg to his knees about 
3 or 4 times per year.  The lumbar back strain responded to 
physical therapy, Flexaril and Motrin.  The veteran had MRI 
and CT examinations, which showed spondylosis and 
degenerative disc disease in the L3/4 and L5/S1 area.  There 
was no limitation of functioning due to the lumbar pain.  
Physical examination of the lumbar spine showed no painful 
motion, muscle spasm, weakness or tenderness.  Straight leg 
raising was negative bilaterally.  Range of motion was 95 
degrees flexion, 35 degrees extension, 40 degrees right and 
left lateral flexion and 35 degrees right and left rotation, 
all without pain.  Overall, there was no pain, weakness, 
fatigability, lack of endurance or incoordination.  A 
cervical spine X-ray showed osteophytes at the C5/6 level.  A 
lumbar spine X-ray showed degenerative disc disease at the 
L4/5 and L5/S1 levels.    

In an April 2001 statement, the veteran asserted that his 
medical records documented beyond any reasonable doubt a 
progressively serious, chronic series of orthopedic and 
neurological problems that caused severe industrial 
impairment.  He contended that the overall rating awarded to 
him for his disabilities was not consistent with applicable 
regulations.  

October 2001 X-rays of the cervical spine showed posterior 
osteophyte formation at C5-6 and C6-7.  There also was a 
possibility of mild neuroforaminal encroachment bilaterally 
at the C6-7 level.  

October 2001 X-rays of the lumbar spine showed a 
levoscoliosis centered at L4-5 and compensatory dextral 
curvature centered at T11-12.  There was also minor 
osteophyte formation at the lumbosacral level.  The spinous 
process at L1 was missing, which was most likely a congenital 
variant.  There was questionable spina bifida occulta at the 
S1 level.  

At an October 2001 informal hearing at the RO the veteran 
stated that his back was painful constantly and that he had 
radiculopathy, which he demonstrated by showing his right leg 
twitching and jerking.  He also stated that the October 2000 
examiner did not have him do a straight leg raise.  He 
maintained that his whole spine was disabled, including the 
thoracic spine and that a demyelinating disorder of unknown 
etiology was diagnosed.  

On VA examination in December 2001, the veteran complained of 
constant cervical spine pain with radicular pain extending 
down the left upper extremity to the left hand.   He also 
complained of intermittent thoracolumbar pain with recurrent 
radiculopathy down the right leg to the right foot.  
Examination of the cervical spine showed some palpable 
tenderness primarily over the mid lower spine without any 
palpable spasm.  Range of motion was 65 degrees forward 
flexion, 50 degrees backward extension, 40 degrees bilateral 
lateral flexion and 50 degrees bilateral rotation.  No 
radicular pain was noted during any range of motion 
movements.  Sensory perception to light touch and pinprick 
response was entirely adequate over the neck, shoulders and 
each upper extremity.  Examination of the thoracolumbar spine 
showed a normal thoracic kyphotic and lumbar lordotic 
curvature.  There was minimal questionable tenderness over 
the lower paraspinous areas of the thoracic and lumbar 
spines.  Straight leg raising was positive at 90 degrees on 
the right and 80 degrees on the left.  Lasegue's sign was 
negative.  Forward flexion at 80 degrees caused minimal right 
sided discomfort over the lower paraspinous area as did 
backward extension at 20 degrees, lateral flexion bilaterally 
at 40 degrees.  Rotation bilaterally at 35 degrees caused 
insignificant discomfort without any palpable spasm through 
any of the range of motion movements.  Sensory perception to 
light touch and pinprick response was entirely normal over 
each buttock and down each lower extremity.  The examiner 
opined that the clinical findings for the veteran did not 
correlate with any neurological deficit, such as central 
canal stenosis or foraminal narrowing or any nerve root 
impingement whatsoever.  The motor function and sensory 
perception were entirely normal over the upper and lower 
extremities.  The symptoms relating to the thoracic spine 
were not significant and did not bear any relationship to the 
service connected cervical and lumbar spine.  At most such a 
relationship was questionable.  With such marked negative 
clinical findings relating to the entire spine, the examiner 
tended to believe that the veteran had generalized negative 
or even questionable minimal findings relating to his 
multiple complaints.  

A February 2002 VA orthopedic examination showed mild 
degenerative changes of the elbow with the veteran indicating 
that he was experiencing numbness and pain in the hand.  The 
examiner found that it was possible that this numbness and 
pain was caused by a cervical radiculopathy and he 
recommended further investigation of a possible cervical 
radiculopathy.  

On VA examination on November 15, 2004 the diagnosis was 
osteoarthritis of the cervical, thoracic and lumbar spines.  
The veteran reported that his neck pain was made worse by 
activity and that he became fatigued and had less endurance 
when compared to the time prior to his development of neck 
pain.  He stated that the neck pain interfered with his sleep 
to the point where four hours per night was his maximum. It 
also interfered with his work as a radiology technician when 
he was forced to keep his neck in a flexed position.  His 
spine problems often occurred together and the combination of 
his foot problems and spinal pain made him unable to run or 
go to the gym to lift weights and made sexual activities more 
difficult.  Flare-ups of pain were usually most severe from 
the mid thoracic region down to the top of the pelvis 
(approximately T6 to S1), but he also experienced increased 
upper thoracic and cervical spine pain.  At times he had 
missed work due to pain and had also required assistance with 
activities of daily living such as dressing, bathing and 
getting in and out of bed.  He reported that the frequency of 
flare-ups was approximately four times per year and that they 
would last about 3 to 4 days.  The first day he would require 
assistance with transfers in and out of bed, dressing and 
bathing, but by the third and fourth day he required less 
assistance.  Physical examination of the cervical spine 
showed flexion to 35 degrees with pain on range of motion 
from 35 to 45 degrees, extension to 20 degrees halted by 
pain, left lateral flexion to 10 degrees, with pain at the 
end of the range of motion and right lateral flexion to 25 
degrees.  There was a negative Hoffman's sign in both hands 
and sensory testing to sharp and dull was intact in all 
dermatomes from C5 to T2 bilaterally.   Physical examination 
of the lumbar spine showed flexion to 60 degrees with 
reported pain in the right lumbar paraspinal muscles, 
extension to 27 degrees halted by pain, right lateral flexion 
to 22 degrees without pain and from 22 to approximately 33 
degrees with pain, left lateral flexion to 30 degrees pain 
free and from 30 to 35 degrees with increased pain, right 
rotation to 25 degrees with pain at the end of the range of 
motion and left rotation to 15 degrees, with painful motion.  
Clonus was not sustained and the cervical, thoracic and 
lumbar spines were not painful on palpation.  Straight leg 
tests were negative to 90 degrees bilaterally.      
III.  Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Because the instant appeal is from the initial ratings 
assigned with the grants of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
IV.  Analysis

Cervical spine disability

The veteran's service connected cervical spine disability 
encompasses intervertebral disc syndrome.  The criteria for 
rating disabilities of the spine were revised, effective 
September 23, 2002 and September 26, 2003, respectively.  
From their effective dates, the veteran is entitled to a 
rating under the revised criteria.  Regarding the cervical 
spine, it is also noteworthy at the outset that associated 
impairment has not varied significantly during the appeal 
period, and that "staged' ratings are not indicated.

Criteria in effect prior to September 23, 2002 

The RO assigned a 20 percent rating for the veteran's 
cervical spine disability under Codes 5003-5290 (for 
degenerative arthritis).  Code 5290 provides for a 20 percent 
rating for moderate limitation of motion and a 40 percent 
rating for severe limitation of motion.  Code 5293 provides 
for a 20 percent rating for recurring attacks of moderate 
intervertebral disc syndrome; a 40 percent rating for severe 
disc disease, with recurring attacks and intermittent relief; 
and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion and extension of the cervical spine 
is 0 to 45 degrees, normal left and right lateral flexion is 
0 to 45 degrees and normal left and right lateral rotation is 
0 to 90 degrees.]  38 C.F.R. § 4.71a.

The evidence of record does not show that the veteran suffers 
from severe attacks of intervertebral disc syndrome.  While 
he has reported that he suffers from flare ups of his chronic 
cervical pain about four times per year, lasting 3 to 4 days 
these flare-ups appear moderate in degree as he indicated 
that he requires maximal assistance only during the first day 
and less assistance thereafter. These flare-ups and the 
chronic cervical pain have not prevented him from continuing 
his employment as a radiology technician.  Without more 
frequent or more significant functional limitation, a rating 
in excess of 20 percent for severe disc disease is not 
warranted. 

Evidence of record also does not establish that the veteran's 
cervical spine disability results in more than moderate 
limitation of motion.  During the entire appeal period, the 
veteran's cervical spine motion has been to at least 30 
degrees of flexion, 25 degrees of extension, 20 degrees of 
left and right lateral flexion and 40 degrees of left and 
right rotation.   Such findings do not reflect more than 
moderate limitation of cervical spine motion, so a rating in 
excess of 20 percent under Code 5290 is not warranted.  Since 
neither severe intervertebral disc syndrome with recurrent 
attacks nor severe limitation of motion is shown, a rating in 
excess of 20 percent under Code 5293 or Code 5290 is not 
warranted.  

The Board has also considered whether a rating in excess of 
20 percent might be warranted under any of the other 
diagnostic codes for rating disability of the cervical spine 
prior to September 23, 2002.  However, those codes do not 
apply, as they require vertebral fracture (Code 5285) or 
ankylosis of the cervical spine (Code 5287) and neither 
ankylosis nor vertebral fracture is shown.  Consequently, a 
rating in excess of 20 percent based on any of the criteria 
in effect prior to September 23, 2002 is not warranted.      

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note (1) to revised 
Code 5293 provides (in part) that, "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

A 40 percent rating was warranted for incapacitating episodes 
under Code 5293 if such episodes had a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Note 1 following Code 5293 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under Code 5293 criteria which took effect September 23, 2002 
a rating in excess of 20 percent is not warranted based on 
incapacitating episodes.  There is no evidence that bedrest 
has been prescribed for the veteran's cervical spine 
condition.  The incapacitating episodes described by the 
veteran occur approximately 4 times per year and last 
approximately 3 to 4 days.    Consequently, they do not meet 
the minimum total duration of four weeks per year required 
for a higher (40 percent) rating.  A rating in excess of 20 
percent is also not warranted based on a combination of 
orthopedic and neurologic manifestations, as the evidence of 
record does not establish that the veteran has a separate 
neurological impairment resulting from his cervical spine 
disability.  The July 1999 private electrodiagnostic nerve 
study specifically found no evidence of C5-7 radiculopathy, 
brachial plexus neuropathy, radial neuropathy or median 
neuropathy either proximally or distally, and the more recent 
VA examinations did not find any evidence of separate 
neurological impairment.

Given that the veteran is not entitled to a separate rating 
for neurological manifestations, a combined rating for 
neurological and orthopedic manifestations cannot exceed 20 
percent as the orthopedic rating criteria for cervical spine 
conditions were not revised in September 23, 2002, and 
remained in effect until September 26, 2003.

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
disc disease (Code 5243)  is rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
based on Incapacitating Episodes.  Under the General Rating 
Formula, a 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less or there 
is favorable ankylosis of the cervical spine, a 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine and a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, (effective September 26, 2003).  
Under Code 5243, as it pertains to incapacitating episodes, 
the renumbered rating criteria are essentially identical to 
those in Code 5293 (in effect from September 23, 2002 to 
September 26, 2003).  

Given that forward flexion of the cervical spine has not been 
shown to be anywhere near 15 degrees or less and ankylosis 
has never been reported, a rating in excess of 20 percent 
under the General Rating Formula is not warranted.  As was 
previously mentioned, the veteran's self-reported 
incapacitating episodes do not warrant a rating in excess of 
20 percent based on Incapacitating Episodes criteria.

Additional factors that could provide a basis for an increase 
have also been considered.  However, the medical evidence of 
record does not show that the veteran has any functional loss 
beyond that being currently compensated.  See 38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).    The 
veteran's representative contends that the November 2004 VA 
examiner did not appropriately follow the Board's Remand 
instruction to delineate the nature and degree of the 
veteran's functional loss for both his cervical and lumbar 
spine disabilities.  However, the Board notes that the 
examiner took a detailed history from the veteran that 
included the level of functional impairment suffered by the 
veteran at work and at home and addressed the degree of pain 
and fatigue and the frequency and intensity of flare-ups.  
Given that the examiner did not express any disagreement with 
the level of limitation described by the veteran, the Board 
finds that he accepted the veteran's account as an accurate 
description of his day to day functional limitations, and the 
Board likewise finds no reason to question the veteran's 
accounts.  

In summary, a rating in excess of 20 percent for the cervical 
spine disability is not warranted for any period of time 
during the appeal period under any applicable criteria.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Low back disability

The veteran's service connected low back disability 
encompasses degenerative disc disease.  

Rating for the lumbar spine condition prior to November 15, 
2004

Criteria in effect prior to September 23, 2002 

The RO assigned a 10 percent rating for degenerative disc 
disease under Code 5295 for lumbosacral strain.  Under Code 
5295 a 10 percent rating is warranted with characteristic 
pain on motion, a 20 percent rating is warranted with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral in standing position and a 40 percent 
rating is warranted for severe manifestations, with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Codes 5293, 5295.  

Alternative criteria are provided by Code 5292 (for 
limitation of motion of the lumbar spine) and by Code 5293 
(for intervertebral disc syndrome).  Under Code 5292, 
moderate limitation of lumbar motion warrants a 20 percent 
rating and severe limitation of lumbar motion warrants a 40 
percent rating.  Code 5293 provides a 20 percent rating for 
moderate disc disease with recurring attacks; a 40 percent 
rating for severe disc disease, with recurring attacks and 
intermittent relief; and a 60 percent rating for pronounced 
disease, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  
 
The evidence of record does not support assignment of a 
rating in excess of 10 percent for the veteran's lumbar spine 
condition under any of the applicable rating criteria in 
effect prior to September 23, 2002 for lumbar spine 
disability prior to November 15, 2004.  During this time 
frame limitation of lumbar motion was not more than mild, as 
flexion was at least 80 degrees, extension was at least 20 
degrees, lateral flexion was at least 40 degrees and lateral 
rotation was at least 35 degrees.  [A Note to the General 
Rating Formula for Diseases and Injuries of the Spine 
provides that, for VA compensation purposes, normal flexion 
of the lumbar spine is 90 degrees, normal extension is 30 
degrees, normal left and right lateral flexion is 30 degrees 
and normal left and right lateral rotation is 30 degrees.]  
38 C.F.R. § 4.71a.  Also, there is no evidence of recurring 
attacks of disc disease, muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral in 
standing position.  The October 2000 examination specifically 
found no painful motion, muscle spasm, weakness, or 
tenderness: and the December 2001 examination noted marked 
negative clinical findings for the entire spine.   

The Board has also considered whether a rating in excess of 
20 percent might be warranted under any of the other 
diagnostic codes for rating disability of the lumbar spine in 
effect prior to September 23, 2002.  However, those codes do 
not apply, as they require ankylosis (Codes 5286, 5289) or 
vertebral fracture (Code 5285) and neither ankylosis nor 
vertebral fracture is shown.  Consequently, a rating in 
excess of 10 percent based on the rating criteria in effect 
prior to September 23, 2002 is not warranted.  




Criteria in effect from September 23, 2002 to September 26, 
2003

As mentioned above, Code 5293 (which is applicable to both 
cervical and lumbar intervertebral disc syndrome) was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating (see full 
discussion of the revised criteria under cervical spine 
disability above).  

Under the revised Code 5293 a rating in excess of 20 percent 
is not warranted based on incapacitating episodes as there is 
no medical evidence that documents incapacitating episodes 
(i.e. doctor's orders of bedrest).  A rating in excess of 20 
percent is also not warranted based on a combination of 
orthopedic and neurologic manifestations, as there is no 
evidence of record identifying separate neurological 
impairment.  Neither the October 2000 nor December 2001 
examinations revealed any neurological deficit.  Given that 
the veteran is not entitled to a separate rating for 
neurological manifestations, a combined rating for 
neurological and orthopedic manifestations cannot exceed 20 
percent (as the orthopedic rating criteria were not revised 
effective September 23, 2002 and, as was noted above, a 
rating in excess of 20 percent under those codes is not 
warranted).

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (Code 5237) and that 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.  Under 
the General Rating Formula, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees or combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees.  A 40 percent 
rating is warranted where there is limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that throughout the rating period forward flexion of 
the thoracolumbar spine was at least 80 degrees and the 
combined thoracolumbar range of motion was always greater 
than 120 degrees, a rating in excess of 10 percent under the 
General Rating Formula is not warranted.  And as was 
mentioned above, since there was no evidence of 
incapacitating episodes prior to November 15, 2004, a rating 
in excess of 10 percent based on Incapacitating Episodes 
likewise is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  Notably, the October 2000 examination 
noted no limitation in functioning other than the avoidance 
of heavy weight lifting and December 2001 examination 
generally produced marked negative clinical findings.         
In summary, a rating in excess of 10 percent for lumbar spine 
disability is not warranted for any period of time prior to 
November 2004.  The preponderance of the evidence is against 
this portion of the claim and it must be denied.  

Rating for low back disability from November 15 2004

Criteria in effect prior to September 23, 2002 

On November 15, 2004 VA examination, range of the veteran's 
lumbar spine motion was more limited than on previous 
examinations.  Notably, flexion was limited to 60 degrees.  
As normal flexion is to 90 degrees (see 38 C.F.R. § 4.71a, 
Plate V), the finding represents a moderate limitation.  
Consequently a 20 percent rating is warranted under Code 5292 
for moderate limitation of motion of the lumbar spine.   

Given that an increased rating to at least 20 percent is 
warranted for the veteran's lumbar spine disability from 
November 15, 2004, what remains to be determined is whether a 
higher than 20 percent rating is warranted for this time 
frame.  Although the veteran's range of motion has become 
more limited, the limitation is not severe, so a higher than 
20 percent rating is not warranted under Code 5292.  Also, 
since his recurring intervertebral disc syndrome is also not 
severe, a higher than 20 percent rating is not warranted 
under Code 5293 (see discussion of cervical spine disability 
above).  Additionally, as there is no evidence of listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position or abnormal mobility on forced motion, a rating in 
excess of 20 percent is not warranted under Code 5295.  38 
C.F.R. § 4.71a, Codes 5292, 5293, 5295.  

The Board has also considered whether a rating in excess of 
20 percent might be warranted under any of the other 
diagnostic codes for rating disability of the lumbar spine 
prior to September 23, 2002.  However, those codes do not 
apply, as they require ankylosis (Codes 5286, 5289) or 
vertebral fracture (Code 5285) and neither ankylosis nor 
vertebral fracture is shown.  Consequently, a rating in 
excess of 20 percent is not warranted based on any of the 
rating criteria in effect prior to September 23, 2002.  

Criteria in effect from September 23, 2002 to September 26, 
2003

Under Code 5293, as revised effective September 23, 2002, a 
rating in excess of 20 percent is not warranted as there is 
no evidence of incapacitating episodes as defined by VA (an 
incapacitating episode requires bedrest prescribed by a 
physician).  [Also the flare-ups reported by the veteran 
occur approximately 4 times per year and last approximately 3 
to 4 days.  Consequently, they do not meet the minimum total 
duration of four weeks per year required for a higher (40 
percent) rating.]  Additionally, a rating in excess of 20 
percent is also not warranted based on a combination of 
orthopedic and neurologic manifestations, as the evidence of 
record from November 2004 does not establish that the veteran 
has a separate neurological impairment resulting from his 
lumbar spine disability.  To the contrary, the November 15, 
2004 VA examination specifically found no evidence of 
myelopathy or lower extremity radiculopathy. 

Given that the veteran is not entitled to a separate rating 
for neurological manifestations, a combined rating for 
neurological and orthopedic manifestations cannot exceed 20 
percent as the orthopedic rating criteria for lumbar spine 
conditions were not revised in September 23, 2002 and 
remained effective until September 26, 2003.   As noted 
above, a rating in excess of 20 percent under these criteria 
is not warranted.

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (Code 5237) and that 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.  Since 
the Code 5243 criteria pertaining to incapacitating episodes 
are essentially identical to Code 5293, and the veteran has 
not had incapacitating episodes as defined, a rating higher 
than 20 percent under this code is not warranted.  Also, as 
ankylosis is not shown, and forward flexion has not been 
shown to be to 30 degrees or less, a rating in excess of 20 
percent is not warranted under the general formula.  

Additional factors that could provide a basis for an increase 
above 20 percent have also been considered.  However, it is 
not shown that the veteran has any functional loss beyond 
that encompassed by the various criteria for a 20 percent 
rating.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).      





ORDER


A rating in excess of 20 percent for cervical spine 
disability is denied.  

An increased "staged" 20 percent rating for lumbar spine 
disability is granted, effective November 15, 2004, and 
subject to the regulations governing payment of monetary 
awards.


REMAND

In the April 2004 remand, the Board, in part, asked the RO to 
arrange for a VA orthopedic examination to determine the 
likely etiology of the veteran's right hip disorder and to 
notify the veteran of the revised criteria for rating skin 
disorders.  While the RO did arrange for the November 2004 VA 
orthopedic examination, the examiner specifically indicated 
that he did not examine the veteran's right hip due to time 
constraints.  Also, the record contains no indication that 
the veteran has been advised of the revised rating criteria 
for rating skin disorders.  While the November 2004 VA 
examination did find that the veteran did not have any 
disability related to his scar, since he is still pursuing 
his appeal, he has a right to be notified of the revised skin 
disability rating criteria.  

The United States Court of Appeals for Veterans Claims has 
held that where remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998). Given the above, the Board has no recourse but to 
remand the claims for service connection for right hip 
disability and entitlement to a rating in excess of 10 
percent for right foot disability to the RO, again, for the 
actions that were not previously completed.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should advise the veteran of 
the revised criteria for rating skin 
disorders (effective August 30, 2002).  

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the likely 
etiology of his right hip disorder.  The 
examiner should provide an opinion as to 
whether or not any right hip disorder 
diagnosed is, at least as likely as not, 
related to the veteran's service or 
caused or aggravated by a service 
connected disability.  The veteran's 
claims file must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
explain the rationale for all opinions 
given. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the 
appellant and his representative should 
be issued an appropriate SSOC and given 
the opportunity to respond. The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


